PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,041,238
Issue Date:    26 May 2015
Application No. 13/875,125
Filing or 371(c) Date: 1 May 2013
Attorney Docket No.   135797-8001.US00 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision in response to the renewed petition under 37 CFR 1.182, filed 20 October  2021, to correct  the inventor’s information by way of a Certificate of Correction. 

The petition is GRANTED.

It is noticed that Petitioner has overpaid the petition fee by $210. The appropriate petition fee was paid previously on 09 April 2019.  Petitioner may specifically request a refund of the $210 fee by writing to the following address:  Mail Stop 16, Commissioner for Patents, P. O. Box 1450, Alexandria, VA  22313-1450.  A copy of this decision should accompany petitioner’s request. 

The request for refund filed 09 April 2019, has been referred to the appropriate Deciding Official for processing.  

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735. Inquiries regarding the issuance of a Certificate of Correction should be directed to the Certificate of Corrections Branch at (571) 272-4200.

This matter is being referred to the Certificate of Corrections Branch for issuance of the requested Certificate of Correction.


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET